                                                                                                Case 2:18-cv-02259-RFB-GWF Document 12 Filed 12/19/18 Page 1 of 2



                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               ERICA J. CHEE
                                                                                           3
                                                                                               Nevada Bar No. 12238
                                                                                           4   erica.chee@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369-6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant
                                                                                               INVENTIV COMMERCIAL SERVICES, LLC
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          12
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               MARY FULLER, an individual,                        Case No.: 2:18-cv-02259-RFB-GWF
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                         Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                                                          16                                                         TIME FOR DEFENDANT INVENTIV
                                                                                                      vs.                                            COMMERCIAL SERVICES, LLC, TO
                                                                                          17                                                            RESPOND TO COMPLAINT
                                                                                               EGALET US INC.; and INVENTIV
                                                                                          18   COMMERCIAL SERVICES, LLC; DOES 1                                   (Second Request)
                                                                                               through X; and ROE Corporations XI through
                                                                                          19   XX, inclusive,
                                                                                          20
                                                                                                                     Defendants.
                                                                                          21
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Mary Fuller (“Plaintiff”) and
                                                                                          22
                                                                                               Defendant InVentiv Commercial Services, LLC (“InVentiv”), by and through their respective
                                                                                          23
                                                                                               counsel, hereby stipulate and agree to extend the time for InVentiv to file a response to Plaintiff’s
                                                                                          24
                                                                                          25   Complaint (“Complaint”) (Exhibit A to ECF No. 1) from December 19, 2018 to January 9, 2019.

                                                                                          26   Additional time is requested as the parties continue to evaluate the matter in light of Defendant
                                                                                          27   Egalet US Inc.’s Notice of Bankruptcy and time is also needed to respond due to holiday
                                                                                          28


                                                                                                                                               -1-
                                                                                                Case 2:18-cv-02259-RFB-GWF Document 12 Filed 12/19/18 Page 2 of 2



                                                                                           1   scheduling and travel. This is the parties’ second request to extend the time for InVentiv to

                                                                                           2   respond to Plaintiff’s Complaint.
                                                                                           3
                                                                                                      This requested extension of time is sought in good faith and not for purposes of causing any
                                                                                           4
                                                                                               undue delay.
                                                                                           5
                                                                                                      Dated this 19th day of December, 2018.
                                                                                           6
                                                                                               GABROY LAW OFFICES                                    OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           7
                                                                                                                                                     & STEWART, P.C.
                                                                                           8
                                                                                                /s/ Kaine Messer                                       /s/ Erica Chee
                                                                                           9   Christian Gabroy                                      Anthony L. Martin
                                                                                               Kaine Messer                                          Erica J. Chee
                                                                                          10   170 S. Green Valley Parkway                           3800 Howard Hughes Parkway
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Suite 280                                             Suite 1500
                                                                                               Henderson, NV 89012                                   Las Vegas, NV 89169
                                                                                          12   Attorneys for Plaintiff Mary Fuller                   Attorneys for Defendant InVentiv Commercial
                                                                                                                                                     Services, LLC
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                           ORDER
                                                                                          15
                                                                                                      IT IS SO ORDERED.
                                                                                          16
                                                                                          17                                         UNITED
                                                                                                                                     UNITED STATES
                                                                                                                                            STATESDISTRICT/MAGISTRATE
                                                                                                                                                   MAGISTRATE JUDGE JUDGE
                                                                                          18
                                                                                          19                                         DATED: 12/20/2018

                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                               -2-
